           Case 2:20-cv-02144-APG-EJY Document 42 Filed 06/11/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WILLIAM BERRY, JR.,                                     Case No.: 2:20-cv-02144-APG-EJY

 4          Plaintiff                                 Order Denying Motion to Dismiss as Moot

 5 v.                                                                [ECF No. 8]

 6 AARGON AGENCY, INC., et al.,

 7          Defendants

 8         In light of the notice of settlement (ECF No. 41),

 9         I ORDER that defendant Plusfour, Inc.’s motion to dismiss (ECF No. 8) is DENIED as

10 moot.

11         DATED this 11th day of June, 2021.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
